UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued December 12, 2006
                             Decided December 21, 2006

                                       Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05–4635

LAHBIB OUINTI,                                  On Petition for Review of an Order of
    Petitioner,                                 the Board of Immigration Appeals

      v.                                        No. A95-925-001

ALBERTO R. GONZALES, Attorney
General of the United States,
     Respondent.

                                     ORDER

        Facing removal for remaining in the U.S. long after his visitor’s visa expired,
Lahbib Ouinti applied for asylum, claiming that he fled Algeria in 1997 because he
was persecuted by the Groupe Islamique Armé (“GIA”) and will be harmed or killed
if he returns. Finding that Ouinti’s asylum application was time-barred, the
Immigration Judge (“IJ”) considered his application as a request for withholding of
removal and relief under the Convention Against Torture. The IJ denied both forms
of relief but granted Ouinti voluntary departure. The Board of Immigration
Appeals (“BIA”) affirmed, and Ouinti petitions for review of the denial of his
withholding of removal claim. We deny his petition for review.

      Ouinti, who is 46, was born in Mechera, Algeria. In 1987 he received a
teaching certificate in art from the Medeghri Institute of Technology in Saïda,
No. 05-4635                                                                   Page 2

Algeria, and began working as an art teacher at a public high school in Bougtob,
Algeria. He worked there until July 1997, when he started receiving death threats
from the GIA, a radical Islamic group. See Hor v. Gonzales, 421 F.3d 497, 499 (7th
Cir. 2005); Ahmed v. Ashcroft, 348 F.3d 611, 614 (7th Cir. 2003). According to
Ouinti, unidentified members of the group called him “three or four times” at his
home and told him that he had to quit his job or he would be killed. After receiving
a letter from the GIA repeating the same threat, Ouinti fled to the Algerian city of
Olan and then to Tunisia, where he obtained a visitor’s visa for the United States.

       When Ouinti arrived in New York in October 1997, he did not apply for
asylum because he was “scared” and unaware of the asylum process. Instead, he
traveled to Chicago, where he remained well past the expiration of his visa. In
February 2003, the Department of Homeland Security informed Ouinti that he had
overstayed his visa and commenced removal proceedings under 8 U.S.C.
§ 1227(a)(1)(B). Ouinti conceded removability and applied for asylum, appearing for
his hearing on October 6, 2004.

       Although the IJ deemed Ouinti credible, the IJ found his asylum claim time-
barred with no “exceptional circumstances” to excuse the delay. See 8 U.SC. §
1158(a)(2). The IJ also concluded that Ouinti was not entitled to withholding of
removal because the threats he received were insufficient to qualify as past
persecution and the improved political situation in Algeria undermined the
likelihood that he would be persecuted if he returned. Finally, the IJ concluded
that Ouinti was not entitled to relief under the Convention Against Torture. See 8
C.F.R. § 208.18(a). The BIA adopted and affirmed the IJ’s decision, and Ouinti
appeals.

       Where, as here, the BIA has adopted the IJ’s reasoning without opinion, we
review the IJ’s decision directly and will uphold it as long as it is supported by
reasonable, substantial and probative evidence on the record considered as a whole.
Mabasa v. Gonzales, 455 F.3d 740, 744 (7th Cir. 2006). We will overturn the BIA’s
decision only if “the record compels a contrary result.” Id. (quotation marks and
citation omitted). To qualify for withholding of removal, Ouinti was required to
demonstrate a “clear probability”—i.e., it is more likely than not—that he will be
persecuted if he returns to Algeria. Firmansjah v. Gonzales, 424 F.3d 598, 605 (7th
Cir. 2005). If he suffered past persecution, Ouinti was entitled to a presumption of
future persecution. Id.

      Ouinti first argues that the IJ erred by determining that he did not suffer
past persecution based on the threatening phone calls and letter he received. But
threats alone will rarely compel a finding of past persecution. See Bejko v.
Gonzales, 468 F.3d 482, 486 (7th Cir. 2006); Hernandez-Baena v. Gonzales, 417 F.3d
720, 723 (7th Cir. 2005); Boykov v. INS, 109 F.3d 413, 416 (7th Cir. 1997). Over the
No. 05-4635                                                                    Page 3

course of a month, Ouinti received “three or four” phone calls and a letter, each
telling him that he would be killed if he did not quit his job. But he was never
physically harmed and had no contact with the GIA except by phone and letter, and
at his asylum hearing he presented no evidence suggesting that the GIA intended to
follow through on its threats. Thus, the threats Ouinti received were not of a “most
immediate and menacing nature” that might compel a finding of persecution. See
Bejko, 468 F.3d at 486; Ahmed, 348 F.3d at 616; Hernandez-Baena, 417 F.3d at
723; Boykov, 109 F.3d at 416; cf. Nakibuka v. Gonzales, 421 F.3d 473, 477 (7th Cir.
2005) (soldier stating death threat while pressing gun against applicant’s head
supported finding of persecution). Accordingly, the IJ’s determination that Ouinti
had not suffered past persecution is supported in the record.

        Without evidence of past persecution, Ouinti bore the burden of showing that
he would more likely than not be persecuted if returned to Algeria. See
Firmansjah, 424 F.3d at 606. He did not make such a showing. Instead, he
testified that the last time he or his family members (who remain in Algeria) were
ever contacted by the GIA was in 2000. But he offered his personal belief that the
GIA is still active in Algeria and that they “kill a lot of people,” including “anyone
who support[s] the government.” Ouinti supported these assertions only with
documentary evidence dated no later than 1998.

       The IJ found the State Department’s 2003 Country Report more convincing;
the report states that conditions in Algeria have improved since the 1990s and that
daily violence has declined. Although the 2003 report acknowledges that terrorist
groups continued to target “government officials,” it also observes that attacks on
civilians were often for financial, not political reasons. Indeed, more recent State
Department reports indicate that the number of active terrorists in Algeria has
declined dramatically since the mid-1990s and that the government’s successful
efforts to capture GIA leaders has “further weakened the effectiveness” of the GIA.
U.S. State Department, Country Report on Terrorism in Algeria (2005). As a sign of
the decline in hostilities, in 2005 President Bouteflika proposed an amnesty for
members of insurgent groups involved in the violence of the 1990s. See U.S. State
Department, Country Report on Terrorism in Algeria (2006).

       We have held that “unsubstantiated, uncorroborated, and self-serving
evidence concerning current political conditions in a country is not sufficiently
credible evidence to reverse the BIA or to rebut the BIA’s reliance on a Country
Report.” Pop v. INS, 279 F.3d 457, 462 (7th Cir. 2002). Here, Ouinti did not
present any current documentation about political conditions in Algeria, nor did he
offer any evidence to suggest that he would be targeted for persecution upon return.
Thus, the IJ was entitled to give more weight to the more recent country report, see
id. at 462, which suggests that Ouinti is unlikely to be persecuted. Thus, since
Ouinti did not corroborate his claim that he faces a clear probability of persecution
No. 05-4635                                                                      Page 4

if returned to Algeria, the IJ’s denial of his withholding of removal claim is
supported by substantial evidence.

      Accordingly, we DENY the petition for review.